DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is a final office action in response to communications received 09/30/2022. Claims 1-20, 26 have been previously cancelled. Claim 27 is cancelled. Claims 21, 36, 38, 40 have been amended. Claims 21-25, 28-35 are allowed. Claims 36-40 are pending and addressed below.

Response to Amendment
Applicant’s amendments and response to the claims are sufficient to overcome the 35 USC 112, 2nd paragraph rejections set forth in the previous office action.

Response to Arguments
Applicant’s arguments and amendments filed 09/30/2022 have been fully considered, they are persuasive to overcome prior art(s) rejections over claims 21-25, 28-35, however they are not persuasive for claims 36-40. 

Applicant argues that (1) the combination of Peterson and Johnson does not disclose a reliability based on criticality and a usage rate of the parts, 2) the combination of Peterson and Johnson does not disclose enabling the user to read and write to the digital twin.

In response to argument (1), Examiner respectfully disagrees. Johnson discloses every piece of equipment in a set of assets is individually modeled with respect to its state estimation, including life and efficiency states, see par. 39 (Examiner interprets this as criticality based on quality of a plurality of parts comprising the asset)…Johnson further recites the risk of asset reaching a maintenance interval with sufficient remaining life or utility (interpreted as usage rate of the parts) of the apparatus embedded int eh discount rate of NPV calculation…see par. 56. Therefore Examiner maintains that Johnson does disclose this limitation.


In response to argument (2), Examiner respectfully disagrees. Peterson discloses patient-related information can be entered via one or more forms (interpreted as write to the digital twin)…see par. 12, par. 73…information can be obtained via a verbal interview. For example, a digital assistant can facilitate a verbal conversation to extract patient-related information (interpreted as read to the digital twin), see par. 73. Therefore Examiner maintains that Peterson does disclose this limitation.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Peterson et al (Pub. No. US 2019/0005195) in view of Johnson et al (Pub. No. US 2017/0323403).

As per claim 36, Peterson discloses a method for managing a digital representation of a physical asset, comprising: detecting a maintenance event, based on data originating from an Internet-of-Things (IoT) device, the maintenance event being associated with the digital representation of the physical asset identified using a unique identifier (…see par. 73, 48-49, 65, 164-165, 167); retrieving from a digital registry, using the unique identifier, a data record associated with the digital representation of the physical asset, wherein the data record comprises the unique identifier and a location of the digital representation of the physical asset, the location comprising location information of a first storage device storing the digital representation of the physical asset (see par. 156); and updating the digital representation on the first storage device based on the maintenance event (see par. 85-87, 91). Peterson does not explicitly disclose updating a critically and a reliability of the physical asset based on the detected maintenance event; and predicting a life of the physical asset based on the criticality and reliability. However Johnson discloses updating a critically and a reliability of the physical asset based on the detected maintenance event (see par. 38-40), wherein the criticality is based on a quality of a plurality of parts comprising the asset, and wherein the reliability is based on the criticality and a usage rate of the parts (…every piece of equipment in a set of assets is individually modeled with respect to its state estimation, including life and efficiency states, see par. 39 (Examiner interprets this as criticality based on quality of a plurality of parts comprising the asset)…the risk of asset reaching a maintenance interval with sufficient remaining life or utility (interpreted as usage rate of the parts) of the apparatus embedded int eh discount rate of NPV calculation…see par. 56) and predicting a life of the physical asset based on the criticality and reliability (the risk of service cost in a contractual service agreement is estimated and proceed…where maintenance cost and operating cost and reliability is to be guaranteed…the estimating and pricing uses average estimates derived for life limited settings…see par. 38-40). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Johnson in Peterson for including the above limitations because one ordinary skill in the art would recognize it would further improve the overall system operations, reliability, produced physical benefit and resulting profitability of the system…see par. 21.


As per claim 37, the combination of Peterson and Johnson discloses wherein updating the digital representation on the first storage device based on the maintenance event comprises: updating one or more attributes of the digital representation based on data recorded in the detected maintenance event (Johnson: see par. 38-40). The motivation for claim 37 is the same motivation as in claim 36. 


As per claim 38, Peterson discloses a method, comprising: instantiating a digital twin of a physical asset on a first storage device (see par. 48-49); recording, in a digital registry, a data record comprising a unique identifier and a location of the first storage device storing the digital twin (…data center is an archive to store information such as data, medical reports, patient medical records...data store can store links or indicators (identification numbers, patient names, record numbers) to information…see par. 156); and responsive to receiving a lookup request including the unique identifier from a user, transmitting a new copy of the digital twin from the first storage device to a user device (…see the patient personal identifying information (unique identifier)…patient-related information can be entered via one or more forms…to gather information from the patient e.g. form interview (interpreted as lookup request)…digital twin stored in memory can be used to respond to a particular medical event to a user…see par. 72-73), wherein the user is enabled to read and write to the digital twin (patient-related information can be entered via one or more forms (interpreted as write to the digital twin)…see par. 12, par. 73…information can be obtained via a verbal interview. For example, a digital assistant can facilitate a verbal conversation to extract patient-related information (interpreted as read to the digital twin), see par. 73). Peterson does not explicitly disclose wherein the digital twin is an evolving virtual data model that mimics a physical asset and all associated experiences and state changes. However Johnson discloses wherein the digital twin is an evolving virtual data model that mimics a physical asset and all associated experiences and state changes (…calculated virtual sensed data is recorded for the purposes of physics based state estimation, for example oxidation and degradation of a metal part at a certain temperature and atmospheric condition…these data are used for duty cycle analysis and state change estimation…see par. 283-284). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Johnson in Peterson for including the above limitations because one ordinary skill in the art would recognize it would further improve the overall system operations, reliability, produced physical benefit and resulting profitability of the system…see par. 21.


As per claim 39, the combination of Peterson and Johnson discloses updating the digital twin with information detected in an event based on looking up the digital twin in the digital registry using the unique identifier (Peterson: see par. 48).


As per claim 40, the combination of Peterson and Johnson discloses providing a user with access to the digital twin based on receiving, from the user, a unique identifier of the digital twin (Peterson: see par. 48-49).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to the field of digital record representation and digital tracking of physical assets.


Song et al (Pub. No. US 2016/0247129); “Digital Twins for Energy Efficient Asset Maintenance”;

-Teaches creating and utilizing digital twins for energy efficient asset maintenance…see par. 25.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479. The examiner can normally be reached Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2499